Cypher, J.
The defendant, Jerold Humphries, seeks to overturn two drug offense convictions,1 claiming that his motion for a required finding of not guilty after the Commonwealth’s case in chief should have been allowed. We conclude that the evidence of constructive possession was insufficient to support his conviction and we reverse.2
*703Facts.3 A Boston police detective testified that the police executed a search warrant for an apartment at 15 Wentworth Street, in the Dorchester section of Boston, on November 15, 2003. They seized “crack” cocaine and marijuana in a back bedroom where two men were hiding in a closet, and another was “at the end of the bed.” None of the three had any personal effects in the room. The defendant was not in the apartment.
In another bedroom, furnished only with a futon bed, police seized sixteen small plastic bags of marijuana in one large bag, eight larger individually wrapped bags of marijuana in another large bag, “Glad plastic bags” and small bags printed with an “apple.” No one was present in the room. The police also found a Massachusetts identification card with the defendant’s name and picture, and an envelope addressed to him at a different address which had been postmarked on October 27, 2003. The defendant’s address on the identification card was 49 Bullard Street, the same address as appeared on the envelope. No other personal effects of the defendant, or any personal effects of the three individuals observed in the rear bedroom were found in the vacant bedroom. The defendant was charged only for the marijuana found in the room where his identification was found.
Discussion. 1. The motion for a required finding of not guilty.4 The defendant argues that his motion for a required finding of not guilty should have been allowed because the evidence failed to link him with the marijuana found in the vacant bedroom. He argues that the evidence, at most, showed his presence in the apartment sometime prior to the date of the search, but because he previously had moved out of the apartment, was not the target of surveillance or the subject of the search warrant, and *704was not present at the time of the search, the evidence was insufficient to show that he exercised any control of the apartment or its contents. He also argues that the discovery of his identification card and a piece of mail in the vacant bedroom, with no indication where they were found or if or how they were proximately related to the marijuana, was insufficient to establish constructive possession of the marijuana.
We review the question of sufficiency of the evidence under the familiar Latimore standard, Commonwealth v. Latimore, 378 Mass. 671, 676-678 (1979), viewing the evidence in the light most favorable to the Commonwealth. To convict a defendant on a theory of constructive possession, the Commonwealth must prove beyond a reasonable doubt that the defendant had knowledge of the contraband, coupled with the ability and intention to exercise dominion and control over it. Commonwealth v. Brzezinski, 405 Mass. 401, 409 (1989). In general, intent to exercise control “is not easily susceptible of proof and is a close question.” Commonwealth v. Sadberry, 44 Mass. App. Ct. 934, 936 (1998).
Our typical constructive possession cases tend to concern situations where the defendant is present and we turn to other incriminating evidence to determine whether there is sufficient evidence of constructive possession. See, e.g., Commonwealth v. Figueroa, 74 Mass. App. Ct. 784, 786 (2009). Here, the defendant was not present and the only indicia on the Commonwealth’s case that he may have been present was an identification card in his name and an envelope addressed to him at a different address.
The identification card and the envelope did not, in and of themselves, show beyond a reasonable doubt that the defendant had knowledge of the presence of the marijuana and did not prove, even considering any reasonable inferences, that the defendant had the intent and ability to exercise dominion and control over the marijuana. Compare Commonwealth v. Frongillo (No. 1), 66 Mass. App. Ct. 677, 682-683 (2006) (evidence was insufficient to show that defendant intended to exercise dominion and control over guns and ammunition found in bedroom closet of fiancée’s apartment where defendant was in vicinity of apartment but not present at time of search and no evidence connected *705defendant to guns and ammunition other than unidentified men’s clothing), with Commonwealth v. Schmieder, 58 Mass. App. Ct. 300, 303 (2003) (documentary evidence that defendant rented dwelling is relevant to constructive possession). There was no evidence that the defendant “rented, occupied, spent a great deal of time at or exercised control over the apartment or its contents.” Commonwealth v. Caterino, 31 Mass. App. Ct. 685, 689 (1991).
No cases have been brought to our attention, and we are not aware of any, where we have concluded that there was sufficient evidence of constructive possession despite the defendant’s absence. See Commonwealth v. Duffy, 4 Mass. App. Ct. 655, 660 (1976); Commonwealth v. Booker, 31 Mass. App. Ct. 435, 438 (1991); Commonwealth v. Delarosa, 50 Mass. App. Ct. 623, 628 (2000) (all cases in which court specifically notes defendant’s absence at time police discovered contraband and concludes that there was insufficient evidence of constructive possession). Contrast Commonwealth v. DePina, 75 Mass. App. Ct. 842, 854 (2009) (sufficient evidence of constructive possession where defendant walked toward building in which contraband found, with set of keys that unlocked building’s main door, apartment front door, and door to bedroom where drugs were found). Accordingly, we conclude that the motion for required finding should have been allowed.

Judgments reversed.


Verdicts set aside.


Judgments shall enter for the defendant.


 The defendant was convicted by a Boston Municipal Court jury in September, 2007, of (1) possession of marijuana with intent to distribute, G. L. c. 94C, § 32C, and (2) a drug offense within a school zone, G. L. c. 94C, § 32J.


 On the result we reach, we do not need to address the defendant’s remaining issues: that he was denied due process through the admission of drug *703evidence for which he was not charged, and that his confrontation rights were violated by the erroneous admission of certificates of drug analysis without an opportunity to cross-examine the analyst.


 The facts discussed are taken only from the Commonwealth’s case. See Commonwealth v. Kelley, 370 Mass. 147, 150 (1976).


 After the Commonwealth rested, defense counsel answered “yes” to the judge’s question whether he wished to move orally for a required finding. The transcript does not indicate that the judge explicitly acted on that request, nor is there any indication that defense counsel reasserted the request at the close of all the evidence. We assume from the course of the trial that the judge effectively denied the first request, and would have denied a second request if it had been made.